Title: Caspar Wistar to Thomas Jefferson, 9 October 1815
From: Wistar, Caspar
To: Jefferson, Thomas


          
            
              My Dear Sir,
              Philada Septr Octobr 9–1815—
            
            My last letter was So long & multifarious that Mr Correa would Say it was “de Omnibus Rebus, & quibusdam aliis.” I ought not to intrude upon you So Soon with another epistle, but I have lately returned from a journey, during which I thought of you very frequently, & determined to write as Soon as I had leisure—I spent a few days in Centre County in this State, where Logan once resided—His name remains to designate a Gap, a Path, & a stream, a branch of the Bald Eagle Creek—A Few white persons resided in that district while he lived there; almost all of them are gone, but those who knew him were accustomed to mention him often, & very respectfully—A Mr Boggs, one of the Judges of the Inferior Court, was well acquainted with him & regarded him as a very Superior man—Logan was So expert a hunter that Mr Boggs Supposed he derived about $600 Pr Ann: from the Sales of the skins &c. to the whites—These negociations Some times Compelled him to have recourse to law, to recover what was justly due to him—His first application to a Magistrate was in these words—
            Are you a Justice? yes, was the reply—
            Are you a strong Justice? Yes was also replied—Then you Can make A.B. pay me what he owes me. The magistrate Satisfied that the Claim was just, & the Debtor able to pay—answered he shall pay you in three or four months—
            Tell me rejoined Logan when I shall Come for it. The Magistrate Soon understood his client man, &  when he & as he often did business for Logan, when he found it necessary to grant a further delay to the Debtor, he advanced the money to Logan at the time appointed—
            They mention, as an instance of Superstition, a practice of this interesting Savage which was very intelligible—When he had determined to hunt—On the morning of the day appointed, he used to shoot at a mark, after making the requisite preparation of his gun—If it was a good shot, he  would to proceed immediately to the hunting ground. If it was a bad shot, he gave up his design for that day—If it was an indifferent shot, he used to fire a Second time, & unless he then did very well, he also postponed it—
            Logan was still So much of the Indian, that he often used Spirits to excess—
            I wished very much to hear more of him, & have obtained a promise from Dr Dobbins, an ingenious & respectable young Physician at Bellefont, the Capital of Centre County, that he would Collect the materials, & give us a Biographical account of him—
            During this tour I met with a very amiable & interesting man, Mr Jno Heckewelder of Bethlehem. This Gentleman has passed many years of his life with the Lenni Lenapi or Delaware Indians as a Missionary from the Moravian Society. He appears to be very intimately acquainted with their language & habits, & I hope we Shall be able to procure from him an account of those them for the Historical department of our Society. Dr Barton has directed Mr Heckewelder’s mind the to the Contemplation of the Indian Subject generally, & I therefore will be Cautious not to interfere with the Doctors views of publication; but the Account of the Lenni Lenapi Seems necessary to our history of Pennsylvania—Their Language is very interesting. The long words in it, which I have wondered at indolent Savages for adopting, seems seem to be compounds derived from many primitive words—thus Monongahela Signifies the “river with high banks that often fall in.” Mr Heckewelders Conversations lead me to a belief that there a great deal of intellectual talent has been exerted upon their language—
            The Moravians have more knowledge of the Indians of this neighbourhood part of N. America than any persons I have met, with—Mr H. tells me that in the Archives of Bethlehem in Pennsylvania there is a memorandum (by a Mr Pyleus one of their former missionaries) which states that the Confederacy of the Six Nations was formed within about forty or fifty years before the foundation of Albany.
            Their Federal Constitution was agreed upon by five or Six Delegates whose names are also mentioned. Mr Heckewelder Says that one fundamental regulation was that the road or path to the great Council House should always be Sacred, & no one molested upon it, whatever was his crime.
            The Word Tyoga which you know is the name of a point at the forks of the north branch of Susquehannah, near the line which divides N. York from Pennsylvania implies “the Gate of the Path to the great Council House.”He deplores the corruption of Indian names; many words as pronounced by him are very pleasing that are  the reverse in our present pronunciation. Some of the readings of Indian Words are very whimsical—Yellow Breeches the name of a creek that flows I believe into the Potowmack is the pronunciation of an Indian name which when pronounced by him Sounds as much like any other Garment. of
            Coquannock we are told is was the name of the Spot occupied by Philadelphia—according to Mr H. it is Qué qué ná ku the Grove of lofty Pines.
            Menahachtang, the word from which Manhattan is derived, originates from  Menathey an Island & another term which implies drinking, the Signification is “The Island on which we got drunk.”
            I hope our Country will forgive the recent aggressions of the Indians—They may be Considered in Some measure as Children, who are not aware of the nature Consequences of their own actions; & they have been much misinformed & deceived by foreign Agents. Will not your benevolent plans of civilizing them be again taken up I hope Col: Hawkins is not discouraged.
            Our Country is So happy that we ought to be good natured—I had no idea that the improvement of the old Settlements of Pennsylvania were what they are, although I have been constantly hearing of them. In the great limestone valley between the Blue Ridge & the South Mountains, or as we call them, the Lehi, the Oley & the Conewago Hills the price of limestone land is from $150 to $200 Pr Acre—I think that in sight of the great road which passes passes through this valley, from the Delaware to the Schuyllkill, there are at least 50 Stone Barns, from 80 to 120 feet long; most of them recently built. I believe there are two Causes for this—The long continued high price of grain, and the effects of Gypsum. I have made many inquiries of intelligent farmers in different parts respecting the amount of benefit derived from Gypsum and they agree that the agricultural product of Pennsylvania below the Blue Ridge is has been doubled by it. Gypsum
            The primary effect of Gypsum in this important process is exciting the Growth of Clover & Indian Corn & from this these all the other consequences result.
            I pleased my self with the idea of paying my respects to you at Monticello about the middle of this month & returning with Mr Correa—My health was So much impaired by the heat of summer that I was forced to go immediately to our nearest mountains, & as I was improved Slowly in Consequence, it Seemed most prudent to continue riding in that region, until my health was reestablished,  accordingly I spent five weeks in that manner & am So happy as to have derived Considerable benefit from it, but it will deprive me of the immense gratification of visiting you—
            Please to Communicate this to our very good friend. I hope my failure in this respect will not incommode him & that at any rate he will forgive it
            Adieu my Dear Sir—
            
              With the best wishes for your family as well as yourself I remain your most obliged friend
              C Wistar
            
          
          
            P.S. With my last I sent 2 Volumes of Anatomy did they Come to hand—
          
        